Broyles, O. J.
I. “A verdict is not illegal because it is entered on the wrong paper.” Liverpool &c. Ins. Co. v. Peoples Bank, 143 Ga. 355 (2-a) (85 S. E. 114). In the instant ease the accused was tried on an accusation charging him with possessing whisky. During the trial another accusation, showing a previous conviction of the defendant for a similar offense, was put in evidence, and both accusations were taken to the jury room. By inadvertence the jury wrote its verdict on the accusation which had been admitted as evidence. Under the foregoing ruling, the verdict was not illegal because it was written on the wrong paper. See also Roberts v. State, 14 Ga. 18, 19; Harris v. Barden, 24 Ga. 72; Patterson v. Murphy, 63 Ga. 281; Sapp v. Parrish, 3 Ga. App. 234 (2), 236 (59 S. E. 821).
2. The verdict was amply authorized by the evidence, and the overruling of the certiorari was not error.

Judgment affirmed.


MacIntyre and Guerry, JJ., eoncw.